Gkaham, Judge,
delivered the opinion of the court:
This case grows out of an informal contract for the repairing of a derrick belonging to the defendant and for strengthening two other derricks. The derricks had been originally constructed by the McMyler Interstate Company, the original plaintiff. Since the commencement of this suit A. G. Newcomb and P. A. Connolly, .receivers, have been substituted as plaintiffs by order of the court. The contract originated in a request that the plaintiff’s company make the repairs necessary. There was no liability on the company under the original contract to make these repairs. The only question is, to what amount of remuneration are the plaintiffs entitled growing out of the making of the requested repairs.
The company did the work and the work was accepted, and it also did work amounting to $170.05 on two other derricks that needed strengthening at the request of the representatives of defendants. The conditions of pajunent were embodied in a communication from the company to the defendant, and the latter is liable for the services rendered under that proposal.
The plaintiffs’ company presented a bill which afterwards was reduced to $4,045.16, the amount sought to be recovered in this action. There was covered in this bill $134.35 for other expenses of the superintendent in arranging for the commencement of this work and also an item of $95.19 for *237employers’ liability insurance, which are not embraced in the company’s proposal, and can not therefore be allowed. The other disputed item of $170.05 for strengthening two derricks clearly should be paid. The company was requested to do the work by the officer in charge, and did the work. There is no dispute that the amount is reasonable.
The plaintiffs are entitled to recover the amount claimed, less the two items of $134.36 and $95.19 just mentioned, and it is so ordered.
SiNNOTT, Judge; GeeeN, Judge; and Booth, Chief Justice, concur.
Moss, Judge, took no part in the decision of this case, on account of illness.